Name: Council Regulation (EC) No 3329/93 of 29 November 1993 concerning the conclusion of an Agreement on fisheries between the European Economic Community and the Government of the Commonwealth of Dominica
 Type: Regulation
 Subject Matter: fisheries;  European construction;  world organisations;  America
 Date Published: nan

 4.12.1993 EN Official Journal of the European Communities L 299/1 COUNCIL REGULATION (EC) No 3329/93 of 29 November 1993 concerning the conclusion of an Agreement on fisheries between the European Economic Community and the Government of the Commonwealth of Dominica THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof, Having regard to the proposal from the Commisison, Having regard to the opinion of the European Parliament (1), Whereas the Community and Dominica have negotiated and initialled an Agreement on fisheries which guarantees, on a reciprocal basis, fishing possibilities for the Community's fishermen in the waters over which the Commonwealth of Dominica exercises sovereignty or jurisdiction, as well as for fishermen from Dominica in the Community fishery zone off the coast of the French Departments of Guadeloupe and Martinique; Whereas it is in the Community's interest to approve this Agreement, HAS ADOPTED THIS REGULATION: Article 1 The Agreement on fisheries between the European Economic Community and the Government of the Commonwealth of Dominica is hereby approved on behalf of the Community. The text of the Agreement is attached to this Regulation. Article 2 The President of the Council is hereby authorized to give the notification provided for in Article 14 of the Agreement and to designate the person empowered to sign the Agreement in order to bind the Community. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 November 1993. For the Council The President G. COÃ ME (1) Opinion delivered on 17 November 1993 (not yet published in the Official Journal).